FREE WRITING PROSPECTUS FILED PURSUANT TO RULE 433 REGISTRATION NO.: 333-177891 STATEMENT REGARDING THIS FREE WRITING PROSPECTUS The depositor has filed a registration statement (including a prospectus) with the Securities and Exchange Commission (‘‘SEC’’) (SEC File No. 333-177891) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor, any underwriter, or any dealer participating in the offering will arrange to send you the prospectus after filing if you request it by calling toll free 1-866-884-2071 (8a.m.–5p.m. EST) or by emailing rbscmbs@rbs.com. Nothing in this document constitutes an offer of securities for sale in any other jurisdiction where the offer or sale is not permitted.The information contained herein is preliminary as of the date hereof, supersedes any such information previously delivered to you and will be superseded by any such information subsequently delivered and ultimately by the final prospectus relating to the securities.These materials are subject to change, completion, supplement or amendment from time to time. IMPORTANT NOTICE REGARDING THE OFFERED CERTIFICATES The Offered Certificates referred to in these materials and the asset pool backing them are subject to modification or revision (including the possibility that one or more classes of certificates may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a “when, as and if issued” basis. Prospective investors should understand that, when considering the purchase of the Offered Certificates, a contract of sale will come into being no sooner than the date on which the relevant class of certificates has been priced and the underwriters have confirmed the allocation of certificates to be made to investors; any “indications of interest” expressed by any prospective investor, and any “soft circles” generated by the underwriters, will not create binding contractual obligations for such prospective investors, on the one hand, or the underwriters, the depositor or any of their respective agents or affiliates, on the other hand. As a result of the foregoing, a prospective investor may commit to purchase certificates that have characteristics that may change, and each prospective investor is advised that all or a portion of the certificates referred to in these materials may be issued without all or certain of the characteristics described in these materials. The underwriters’ obligation to sell certificates to any prospective investor is conditioned on the certificates and the transaction having the characteristics described in these materials. If the underwriters determine that a condition is not satisfied in any material respect, such prospective investor will be notified, and neither the depositor nor the underwriters will have any obligation to such prospective investor to deliver any portion of the Offered Certificates which such prospective investor has committed to purchase, and there will be no liability between the underwriters, the depositor or any of their respective agents or affiliates, on the one hand, and such prospective investor, on the other hand, as a consequence of the non-delivery. Each prospective investor has requested that the underwriters provide to such prospective investor information in connection with such prospective investor’s consideration of the purchase of the certificates described in these materials. These materials are being provided to each prospective investor for informative purposes only in response to such prospective investor’s specific request. The underwriters described in these materials may from time to time perform investment banking services for, or solicit investment banking business from, any company named in these materials. The underwriters and/or their affiliates or respective employees may from time to time have a long or short position in any security or contract discussed in these materials. The information contained herein supersedes any previous such information delivered to any prospective investor and will be superseded by information delivered to such prospective investor prior to the time of sale. IMPORTANT NOTICE RELATING TO AUTOMATICALLY-GENERATED EMAIL DISCLAIMERS Any legends, disclaimers or other notices that may appear at the bottom of any email communication to which this free writing prospectus is attached relating to (1)these materials not constituting an offer (or a solicitation of an offer), (2)no representation that these materials are accurate or complete and may not be updated or (3)these materials possibly being confidential, are not applicable to these materials and should be disregarded.Such legends, disclaimers or other notices have been automatically generated as a result of these materials having been sent via Bloomberg or another system. THIS IS AN INTERIM DRAFT OF THE POOLING AND SERVICING AGREEMENT (THE “DRAFT POOLING AND SERVICING AGREEMENT”) WITH RESPECT TO THE WFRBS COMMERCIAL MORTGAGE TRUST 2012-C7, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2012-C7 (THE “TRANSACTION”).THIS DRAFT HAS NOT BEEN FINALIZED AND THE TERMS AND PROVISIONS SET FORTH HEREIN WILL CHANGE PRIOR TO EXECUTION.THE DRAFT POOLING AND SERVICING AGREEMENT IS NOT SUBJECT TO NEGOTIATION BY PROSPECTIVE INVESTORS AND DELIVERY OF THIS INTERIM DRAFT SHOULD NOT IMPLY A REQUEST FOR ANY COMMENTS ON THE PART OF ANY PROSPECTIVE INVESTORS.THE DRAFT POOLING AND SERVICING AGREEMENT SHOULD NOT BE READ ALONE, BUT SHOULD ONLY BE READ IN CONJUNCTION WITH THE FREE WRITING PROSPECTUS DATED MAY 29, 2(THE “FREE WRITING PROSPECTUS”).THE FREE WRITING PROSPECTUS CONTAINS A DESCRIPTION OF THE TERMS OF THE DRAFT POOLING AND SERVICING AGREEMENT.AS THE PARTIES TO THE DRAFT POOLING AND SERVICING AGREEMENT ARE CONTINUING TO NEGOTIATE THE ULTIMATE TERMS OF THE POOLING AND SERVICING AGREEMENT, THE TERMS OF THE DRAFT POOLING AND SERVICING AGREEMENT MAY CHANGE, AND MAY CHANGE MATERIALLY, PRIOR TO THE FINALIZATION OF THE TRANSACTION.THE DRAFT POOLING AND SERVICING AGREEMENT HAS BEEN PROVIDED TO YOU FOR INFORMATIONAL PURPOSES ONLY AND PROSPECTIVE INVESTORS SHOULD NOT RELY ON THE DRAFT POOLING AND SERVICING AGREEMENT AS A BASIS FOR ANY INVESTMENT DECISION.FOR DISCLOSURE REGARDING THE CHARACTERISTICS, RISKS AND OTHER INFORMATION REGARDING THE SECURITIES, THE UNDERLYING MORTGAGE LOANS AND PROPERTIES RELATING TO THE TRANSACTION AND THE RISKS ASSOCIATED WITH ANY POTENTIAL INVESTMENT IN THE SECURITIES, YOU SHOULD READ AND RELY SOLELY ON THE FREE WRITING PROSPECTUS PREPARED IN CONNECTION WITH THE TRANSACTION.NONE OF THE DEPOSITOR OR THE UNDERWRITERS OR THEIR RESPECTIVE AFFILIATES MAKES ANY REPRESENTATION REGARDING THE ACCURACY OR COMPLETENESS OF THE DRAFT POOLING AND SERVICING AGREEMENT. RBS COMMERCIAL FUNDING INC., as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer, TORCHLIGHT LOAN SERVICES, LLC, as Special Servicer, TRIMONT REAL ESTATE ADVISORS, INC., as Trust Advisor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Certificate Administrator, as Tax Administrator and as Custodian, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee POOLING AND SERVICING AGREEMENT Dated as of June 1, 2012 Aggregate Initial Certificate Principal Balance Commercial Mortgage Pass Through Certificates Series 2012-C7 TABLE OF CONTENTS Page ARTICLEI DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES; CERTAIN CALCULATIONS IN RESPECT OF THE MORTGAGE POOL Section1.01 Defined Terms 5 Section1.02 General Interpretive Principles 94 Section1.03 Certain Calculations in Respect of the Mortgage Pool 94 Section1.04 Cross-Collateralized Mortgage Loans 98 Section1.05 Incorporation of Preliminary Statement 98 ARTICLEII CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES; ORIGINAL ISSUANCE OF REMICI REGULAR INTERESTS, REMICII REGULAR INTERESTS, REMICIII COMPONENTS, REMICI RESIDUAL INTEREST,
